      Case 1:18-cv-01315-VEC Document 36 Filed 09/03/19 Page 1 of 2

                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York



                                                        86 Chambers Street, 3rd floor
                                                        New York, New York 10007


                                                        September 3, 2019


BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                    Re:     Bonner v. Department of Defense et al., No. 17 Civ. 9378 (VEC)
                            Bonner v. Central Intelligence Agency, No. 18 Civ. 1315 (VEC)
                            Monthly Status Report

Dear Judge Caproni:

        We write respectfully to report on the status of the above-referenced FOIA
actions. In an effort to narrow the issues for further litigation, the parties are still in the
process of meeting and conferring regarding the CIA’s withholdings and plaintiff’s
anticipated challenges. Accordingly, we respectfully propose that the parties provide the
Court with a further status update by Tuesday, October 1, 2019.

        We thank the Court for its consideration of this report.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                By: /s/ Christopher Connolly
                                                   SARAH S. NORMAND
                                                   CHRISTOPHER CONNOLLY
                                                   Tel.: (212) 637-2709/2761

                                                    Counsel for Defendants
Case 1:18-cv-01315-VEC Document 36 Filed 09/03/19 Page 2 of 2




                                  MEDIA FREEDOM AND
                                  INFORMATION
                                  ACCESS CLINIC

                              By: /s/ David A. Schulz_______
                                 David A. Schulz
                                 Tel: (212) 850-6103

                                  Counsel for Plaintiff Raymond Bonner




                              2
